Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
APPLICANT’S AMENDMENT OF THE CLAIMS FILED 13 APRIL 2022 HAS BEEN ENTERED. APPLICANT’S REMARKS FILED 13 APRIL 2022 ARE ACKNOWLEDGED. 
CLAIMS 8 AND 14 ARE CANCELLED. CLAIMS 1-7, 9-13 AND 15 ARE PENDING. CLAIMS 11 AND 12 WERE PREVIOUSLY WITHDRAWN FROM FURTHER CONSIDERATION PURSUANT TO 37 CFR 1.142(B) AS BEING DRAWN TO A NONELECTED INVENTION. 	

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Michael S. Gzybowski on 15 July 2022.

Please amend the following claims as:
Claim 4:	The method of claim 1, wherein said interleukin 3 decreases soluble RANKL by reducing ectodomain shedding of membrane RANKL through downregulation of a disintegrin and metalloprotease (ADAM).

Claim 13:	A method of modulating bone homeostasis for therapeutic  intervention of a bone disorder which method comprises administering to a mammal in need thereof a therapeutically effective amount of interleukin 3 in an amount of between 50 and 500 units/kg body weight.

Please cancel claims 11 and 12 without prejudice to Applicant's right to pursue the subject matter therein in a related application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to clarify the claimed invention. The claims as presently amended are novel because the claims require administering IL-3 in an amount of between 50 and 500 units/kg body weight to a mammal in need of therapeutic intervention against osteoporosis or a bone disorder. The claims are also nonobvious in view of the experimental data disclosed in the specification. Applicant’s response and amendment to the claims filed 13 April 2022 have overcome all remaining grounds of objections and rejections. Claims 11 and 12 are cancelled without prejudice to Applicant’s intention to pursue the subject matter therein in continuing applications in a telephonic response with the attorney on 15 July 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/
Primary Examiner, Art Unit 1646                                                                                                                                                                                            July 15, 2022